Citation Nr: 9929644	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  98-11 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to increased rating for achalasia with 
constriction of distal esophagus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty for three separate periods: 
from July 1957 to July 1959, from August 1959 to August 1962 
and from March 1963 to March 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 Rating Decision that denied the 
veteran's claim for an increased rating for achalasia with 
constriction of distal esophagus.


REMAND

Subsequent to the statement of the case issued in April 1998, 
and the certification of his appeal to the Board, the veteran 
submitted additional evidence directly to the Board.  
Pursuant to 38 C.F.R. § 20.1304 (1999), any pertinent 
evidence submitted directly to the Board by the appellant 
must be referred to the regional office (RO) for review and 
preparation of a supplemental statement of the case unless 
this procedural right is waived by the appellant.  Inasmuch 
as the veteran did not include a written waiver of 
consideration by the agency of original jurisdiction, the RO 
must be given the opportunity to review this evidence before 
the Board can enter a decision.  Therefore, pursuant to 
38 C.F.R. § 20.1304(c) the case will be returned to the RO 
for review of the additional evidence and adjudication of the 
issue of an increased rating for achalasia with constriction 
of distal esophagus.  

Accordingly, the case is REMANDED for the actions listed 
below.  

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

The RO should review the veteran's claim 
for an increased rating for achalasia 
with constriction of distal esophagus on 
the basis of all evidence of record and 
all applicable law and regulations to 
specifically include the evidence 
submitted to the Board in January 1999.  
If action taken remains adverse to the 
veteran, he and his attorney should be 
provided a supplemental statement of the 
case addressing that issue and be given a 
reasonable period of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action unless otherwise notified.  The purpose of this REMAND 
is to ensure due process of law.  No inference should be 
drawn regarding the final disposition of the claim as a 
result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).












